UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB /A FIRST AMENDMENT x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (FEE REQUIRED) For the fiscal year ended September 30, o TRANSACTION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transaction period from to Commission File number 0-25541 VISUALANT, INCORPORATED (Name of small business issuer in its charter) Nevada 91-1948357 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 500 Union Street, Suite 406 Seattle, Washington 98101 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code 206-903-1351 Securities registered pursuant to Section 12 (b) of the Exchange Act: Common OTCBB (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12 (g) of the Exchange Act: None (Title of Class) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes x No o (2) Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State issuer’s revenues for its most recent fiscal year: $-0- 1 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of a specific date within the past 60 days. As of December 30, 2008, based upon the last reported trade on December 30, 2008, the aggregate market value of the voting and non-voting common equity held by non-affiliates (for this purpose, all outstanding and issued common stock minus stock held by the officers, directors and known holders of 10% or more of the Company’s common stock) was $755,197. (ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Not applicable (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. As of January 13, 2009, the Company had 27,742,901 shares of common stock issued DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred to under Part IV Transitional Small Business Disclosure Format (Check one): Yeso No x 2 TABLE OF CONTENTS Page PART 1 ITEM 1. Description of Business 4 ITEM 2. Description of Property 7 ITEM 3. Legal Proceedings 8 ITEM 4. Submission of Matters to Vote of Securities Holders 8 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters 8 ITEM 6. Management’s Discussion and Analysis or Plan of Operations 8 ITEM 7. Financial Statements 11 ITEM 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 11 ITEM 8A. Controls and Procedures 11 ITEM 8B. Other Information 12 PART III ITEM 9. Directors, Executive Officers, Promoters, and Control Persons; Compliance with Section 16(a) of the Exchange Act 12 ITEM 10. Executive Compensation 14 ITEM 11. Security Ownership of Certain Beneficial Owners and Management 17 ITEM 12. Certain Relationships and Related Transactions 18 PART IV ITEM 13. Exhibits and Reports on Form 8-K 19 ITEM 14. Principal Accountant Fees and Services 21 SIGNATURES 21 3 PART I ITEM1.DESCRIPTION OF BUSINESS History and Organization Visualant, Incorporated (formerly Starberrys Corporation), a Nevada corporation (the "Company"), was incorporated on October8, 1998.The Company has no subsidiaries or affiliated companies.The Company's executive offices are located in Seattle, Washington. The Company's Articles of Incorporation currently provide that the Company is authorized to issue 200,000,000 shares of Common Stock, par value $0.001 per share, and 50,000,000 Preferred Shares.As at September30, 2008 there were 18,353,891 Common Shares and no Preferred Shares outstanding.As of the date of this annual report on Form 10-KSB, 9,389,010 additional shares have been issued for conversion of debt and payment for services, resulting in 27,742,901 shares of common stock issued and outstanding. On November24, 1998 the Company acquired the exclusive rights to market high quality cigars through a climate controlled kiosk merchandise display case, known as the King Climate Control, by the payment of $50,000. The Company did not proceed with this new business and in 2000 abandoned the activity. In November2002, the Company signed a Letter of Intent with eVision Technologies Corporation (“eVision”) and Ken Turpin (founder / inventor) to acquire 100% of the assets related to the business of Colour By Number ("CBN").
